39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe Roosevelt PARKER, Jr., Petitioner Appellant,v.Frank DREW, Sheriff of the City of Virginia Beach,Respondent Appellee.
No. 94-6833.
United States Court of Appeals, Fourth Circuit.
Submitted September 26, 1994.Decided October 27, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-93-1057)
Monroe Roosevelt Parker, Jr., Appellant Pro Se.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying his motion for reconsideration of the dismissal, without prejudice, of his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal, deny leave to proceed in forma pauperis, and dismiss the appeal because the district court did not abuse its discretion in refusing to reconsider its prior order.  Parker v. Drew, No. CA-93-1057 (E.D. Va.  July 5, 1994);   see United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982) (denial of Fed.R.Civ.P. 60(b) motion is reviewed for abuse of discretion).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED